Citation Nr: 1637717	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  10-20 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for seborrheic dermatitis.

3. Entitlement to an initial disability rating higher than 10 percent for residuals of mandible fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. In a December 2009 rating decision, the RO denied service connection for hearing loss. In an October 2011 rating decision, the RO granted service connection for residuals of mandible fracture, and assigned a 10 percent disability rating. In a March 2016 rating decision, the RO denied service connection for seborrheic dermatitis.

In July 2010, the Veteran had a hearing before a Decision Review Officer (DRO). A transcript of that hearing is of record.

In February 2015, the Board remanded to the RO, for the development of additional evidence, the issue of service connection for hearing loss. The RO developed additional evidence and returned the case to the Board.

The issues of service connection for seborrheic dermatitis and a higher rating for residuals of mandible fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's considerable exposure to engine and tool noise during service led to his bilateral hearing loss disability.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss disability was incurred in service. 38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015). 

The RO provided the Veteran notice in letters issued in 2004 through 2016. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

The claims file contains available service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach a decision on the issue that the Board is deciding at this time. The RO substantially fulfilled the instructions in the 2015 Board remand.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Hearing Loss

The Veteran contends that he developed hearing loss as a result of noise exposure during service. He also contends that a mandible fracture that he sustained during service causes or contributes to his hearing loss. The Veteran sought and VA has established service connection for tinnitus described as beginning with noise exposure during service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b). Service connection for certain chronic diseases, including sensorineural hearing loss, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The Court has held that 38 C.F.R. § 3.385 does not preclude service connection for current hearing disability where hearing was within normal audiometric testing limits at separation from service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). The Court explained that, when audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of a veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service. Id. at 160.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's claims file contains some medical records from his service. The assembled records do not include reports of any examination of the Veteran at entrance into or separation from service. It does not appear that all medical records created during his service are in his file. In 2011, the RO attempted to obtain additional service medical records. In June 2011, the RO issued a formal finding that efforts had been unsuccessful and that further service medical records are not available. The available service medical records do not show results of any audiometric testing during service. The Veteran's service personnel records show that during active service he had duties in engine mechanics. He served aboard a tanker ship and had a period of service in Vietnam.

In the July 2010 DRO hearing, the Veteran reported that he was exposed to considerable noise during service. He stated that the greatest noise exposure was from using a chipping hammer, in a confined shipboard space, to remove paint. He related that he experienced tinnitus after that activity. He indicated that aboard ship he also worked in the engine room and started generators and pumps. He reported that did not have hearing protection when he performed those tasks. He related that the river boats he served on in Vietnam also were noisy. He stated that his post-service employment included one year as a supervisor trainee in a textile mill, during which he had ear protection, followed by many years selling insurance. He indicated that after service his hobbies included working on cars, but that he did not hunt or otherwise keep or shoot guns. He also asserted that hearing loss and tinnitus were caused or worsened by the residuals of a service-connected fracture of his jaw. He noted that with movement of his jaw he experienced pain and increased tinnitus.

The Veteran has not indicated that his hearing was tested during the years immediately following his service. In VA treatment in April 2007, the Veteran reported having experienced tinnitus since his 1969 separation from service. He stated that his hearing had diminished somewhat over the preceding two years. In a July 2007 audiology consultation, the audiologist stated that the Veteran's hearing was within normal limits through 2000 Hertz, and that he had a bilateral mild high frequency hearing loss. The audiologist did not report the auditory thresholds in decibels at the tested frequencies.

In March 2008, the Veteran saw private otolaryngologist L. H. S., Jr., M.D. The Veteran reported that during military service he was exposed to noise and he broke his jaw. He related longstanding hearing loss and tinnitus that he noticed after separation from service. He indicated that he had no significant occupational or recreational noise exposure after service. On audiometric testing, in each ear the auditory threshold for the frequency of 4000 Hertz was 45 decibels. That testing showed bilateral hearing impairment that met the 38 C.F.R. § 3.385 criteria to be considered a disability for VA disability benefits purposes. Dr. S. stated that testing showed high frequency sensorineural hearing loss. 

In a November 2009 letter, private dentist W. M. C., D.D.S., addressed the possible residual effects of jaw fracture that the Veteran sustained during service. Dr. C. discussed tinnitus, but his letter was silent as to any hearing loss.

On VA examination in December 2009, the Veteran reported that during service he was an engineman and was exposed noise from diesel engines and chippers. He denied post-service noise exposure. The examining audiologist, E. M. L., Ph. D., reported having reviewed the Veteran's claims file. Dr. L. stated that she located no reports of audiograms during active duty. She indicated that the Veteran had normal hearing in 2007. On audiometric testing, in each ear the auditory threshold for the frequency of 4000 Hertz was 40 decibels. Dr. L. found that the Veteran had bilateral sensorineural hearing loss. Dr. L. expressed the opinion that his hearing loss was not caused by military noise exposure. She explained that he had normal hearing in 2007, and that the literature does not support delayed onset hearing loss from noise exposure.

In the February 2015 remand, the Board instructed the RO to ask the VA clinician who examined the Veteran in December 2009 to provide an opinion as to whether it is at least as likely as not that the Veteran's hearing loss was caused or aggravated by his jaw fracture. In May 2015, Dr. L. expressed the opinion that the Veteran's hearing loss was not caused by military noise exposure. She explained that he had normal hearing on audiogram in 2007, and that the literature does not support delayed onset hearing loss from noise exposure. In December 2015, Dr. L. expressed the opinion that the Veteran's hearing loss was not caused or aggravated by his mandible fracture. She explained that he had normal hearing at separation from service, and that there was nothing in the literature to support delayed onset hearing loss from a mandible fracture.

Dr. S. found in 2008 that the Veteran had bilateral high frequency hearing loss. Dr. S. recounted the noise exposure history that the Veteran reported. The Veteran's report that he had engine mechanic duties and shipboard duties during service is corroborated by his service personnel records. His account of noise exposure during service is consistent with his duties. He has consistently reported that he did not have considerable noise exposure after service. The evidence that he had considerable noise exposure during service and not after service is persuasive.

Contrary to some of Dr. L.'s statements, there is no available record of any audiometric testing of the Veteran during service, and there is no recorded audiometric testing showing normal hearing after service. In opining in 2009 and 2015 against a connection between the Veteran's service noise exposure and his current hearing loss, Dr. L. relied on a finding that the Veteran had normal hearing on testing in 2007. That is an incorrect reading of VA audiology notes. In a July 2007 audiology consultation, the audiologist stated that the Veteran's hearing was within normal limits through 2000 Hertz, but that he had a bilateral mild high frequency hearing loss. Dr. L. also relied on an incorrect statement of the history in her December 2015 opinion that mandible fracture did not cause the Veteran's hearing loss. She stated that he had normal hearing at separation from service. In fact, as Dr. L. noted in December 2009, the available service medical records do not contain any reports of audiometric testing, and so do not show whether or not he had normal hearing at separation from service. Where Dr. L.'s opinions depend on history that is absent in or contradicted by the medical records, those opinions do not help in determining the likely etiology of the Veteran's hearing loss.

Considering the persuasive evidence of considerable noise exposure during the Veteran's service, and his current hearing loss disability, the Board accepts that his hearing loss began in service, and grants service connection for the bilateral hearing loss. As his hearing loss is found to have been incurred in service, it is not necessary to determine the likelihood that his service-connected jaw fracture caused or aggravates his hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

The Board is remanding to the RO, for additional action, the issues of service connection for seborrheic dermatitis and a higher rating for residuals of mandible fracture.

In January 2016, the Veteran submitted a claim for service connection of seborrheic dermatitis. In a March 2016 rating decision, the RO denied service connection for seborrheic dermatitis. In April 2016, the Veteran submitted a notice of disagreement with that rating decision. 

When a claimant files a timely NOD, the agency of original jurisdiction (in this case, the RO) must prepare and send to the claimant a statement of the case (SOC). 38 C.F.R. § 19.26 (2015). The RO has not sent the Veteran an SOC addressing his appeal of the March 2016 rating decision denying service connection for seborrheic dermatitis. The Court has indicated that when a claimant submits an NOD, and the RO does not issue an SOC on the issues addressed by the NOD, the Board should remand the issue to the RO for the issuance of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). The Board therefore remands the issue of service connection for seborrheic dermatitis to the RO, for the RO to issue an SOC.

The Veteran contends that his disability residual to mandible fracture warrants a rating higher than the existing 10 percent rating. VA and private treatment records reflect pain in his jaw. On VA examination in June 2011, the ranges of motion of the jaw were not limited to an extent consistent with a rating higher than 10 percent under the applicable rating criteria. On VA examination in August 2012, the range of motion of the jaw was only slightly limited on one movement, but was significantly more limited after three repetitions. To obtain clarifying and more recent information on the limitation of jaw motion and other residuals of his mandible fracture, the Board is remanding the rating issue for a new VA medical examination.

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran and his representative a statement of the case addressing the issue of service connection for seborrheic dermatitis. Advise the Veteran and his representative of the time limit in which he may file a substantive appeal as to that issue. If appeal of that issue is timely perfected, return the issue to the Board for appellate consideration, if otherwise in order.

2. Schedule the Veteran for a new VA medical examination clarify the current effects of disability residual to fracture of the mandible. Provide his claims file to the examiner for review. Ask the examiner to report findings on the range and any limitations of motion of his temporomandibular articulation, including the inter-incisal range and range of lateral incursion. Ask the examiner to note any further limitation of motion after three repetitions of motion.

3. Thereafter, receive the expanded record and reconsider the issue of the rating for residuals of mandible fracture. If that issue is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


